Citation Nr: 0015003	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for a bilateral 
hearing loss.

2.  Whether new and material evidence has been presented to 
reopen the claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

The issues of entitlement to service connection for a 
bilateral hearing loss and tinnitus were previously before 
the Jackson, Mississippi, Department of Veterans Affairs 
(VA), Regional Office (RO), in February 1994.  At that time, 
the RO found that a hearing loss was not present either in 
service or to a compensable degree within one year of his 
discharge, nor had his current hearing loss disability been 
related to his period of service.  It was also found that 
tinnitus was not present in service and had not been related 
to service.

This appeal arose from a November 1998 rating action of the 
Jackson, Mississippi, RO, which found that the veteran had 
not presented sufficient new and material evidence to reopen 
his claims for service connection.  In April 1999, the 
veteran testified at a personal hearing at the RO; in June 
1999, he and his representative were notified through a 
supplemental statement of the case of the continued denial of 
his claims.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
bilateral hearing loss and tinnitus in February 1994.

2.  A statement from W. K. Austin, M.D., bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or with 
evidence previously assembled is so significant it must be 
considered in order to decide fairly the merits of the claim.

3.  The new evidence includes a medical opinion relating the 
veteran's bilateral hearing loss and tinnitus to his period 
of service.


CONCLUSIONS OF LAW

1.  The RO's February 1994 decision denying service 
connection for a bilateral hearing loss and tinnitus is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1999).

2.  The evidence submitted since the February 1994 decision 
is new and material; thus, the requirements to reopen the 
claims for entitlement to service connection for a bilateral 
hearing loss and tinnitus have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claims for entitlement to service 
connection for a bilateral hearing loss and tinnitus are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran submitted 
new and material to reopen his previously denied claims for 
service connection for a bilateral hearing loss and tinnitus.  
The RO had denied these claims on the basis that there was no 
nexus between his hearing loss and his service and that there 
was no current diagnosis of tinnitus which could be related 
to service.  The veteran was informed of this decision on 
March 3, 1994; he failed to file a timely notice of 
disagreement with that denial and the February 1994 denial 
became final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. § 7105(c) 
(West 1991), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

Pertinent evidence associated with the claims file since the 
February 1994 RO denial included the November 1998 statement 
from the veteran's private physician.  This statement noted 
that the veteran had been treated for both a bilateral 
hearing loss and tinnitus, which the physician related to his 
excessive noise exposure during his military service.  This 
letter bears directly and substantially upon the specific 
matter under consideration and was not considered by the RO 
when it made its rating decision in February 1994.  Moreover, 
it is so significant that it must be considered to decide 
fairly the merits of the claims.  The letter therefore 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a) (1999), and the Board is required to reopen the 
previously denied claims of entitlement to service connection 
for a bilateral hearing loss and tinnitus.

The Board must now determine whether the veteran's claims are 
well grounded.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  To 
establish that his claims are well grounded, the veteran must 
produce competent evidence of a current disability; a disease 
or injury which was incurred in service; and a nexus between 
the disease or injury and the current disability.  Epps v. 
Gober, 126 F3d 1464, 1469 (Fed. Cir. 1997).  In this case, 
the veteran asserts that he was exposed to loud noise in 
service during World War II and that this resulted in his 
bilateral hearing loss and tinnitus.  His assertions are 
presumed credible for the purpose of determining whether his 
claims are well grounded.  Considering this assertion on 
conjunction with the November 1998 letter, the Board finds 
that the claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
additional development by the RO is needed before the Board 
can proceed in adjudicating the veteran's claims on the 
merits.


ORDER

Having submitted new and material evidence, as well as a well 
grounded claim, the veteran's claims of entitlement to 
service connection for a bilateral hearing loss and tinnitus 
are reopened, and to this extent only, granted.


REMAND

Once a veteran has submitted a claims that is well grounded, 
VA has a duty to assist him in developing his claims.  In 
this case, VA assistance is necessary as there are 
outstanding medical records and further medical opinion is 
needed to decide fairly the veteran's claims.

Dr. Austin stated in his November 1998 letter that he had 
treated the veteran for his bilateral hearing and tinnitus 
and that previous audiograms had been performed.  However, 
records of this treatment have not been associated with the 
claims file.  Because the service medical records do not show 
treatment for a bilateral hearing loss or tinnitus, the Board 
believes that further medical opinion is needed regarding the 
etiology of the two conditions.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  After obtaining the necessary 
authorization, the RO should contact Dr. 
Austin at the Southwest Mississippi Ear, 
Nose and Throat Clinic, P.A., 405 Marion 
Avenue, McComb, Mississippi 39648, and 
request that he provide copies of the 
veteran's treatment records.  These 
records should be associated with the 
claims folder.

2.  After the above-requested records 
have been associated with the claims 
folder, the veteran should be afforded VA 
ear, nose and throat and audiological 
examinations in order to determine the 
etiology of the veteran's bilateral 
hearing loss and tinnitus.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The examiner should 
evaluate the veteran, and based on this 
evaluation and all other evidence of 
record, answer whether it is at least as 
likely as not that the veteran's 
bilateral hearing loss and tinnitus are 
related to his period of active duty.  
The examiner should express the rationale 
on which the opinion is based.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 



